DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/03/2022 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: identification apparatus in claim 1, obtaining unit and output unit in claim 7, and acquirer and storage controller in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof:
Referring to the specifications as filed, identification apparatus corresponds to page 18 identification apparatus 40, obtaining unit corresponds to page 24 selection receiving unit 80, output unit corresponds to page 24 controller 90, acquirer corresponds to page 19 data acquisition unit 50, and storage controller corresponds to page 20-21 storage unit 60. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al (US 20190392189) in view of Ohta (US 20080037071).
Regarding claim 1, Kumar discloses an identification system comprising: 
a first imaging apparatus comprising a first camera, that captures a first image including an object to be identified (¶35 first modality may utilize images in which the hand 108 is illuminated with light with having a first polarization and obtained by a camera with a polarizer passing light to the camera that also has the first polarization); 
a second imaging apparatus comprising a second camera, that captures a second image including the object to be identified, the second image being finer than the first image (¶36 second modality may utilize images in which the hand 108 is illuminated with light with having a second polarization and obtained by the camera with the polarizer passing light to the camera with the first polarization; ¶70 the processed first modality image 302 may have a greater overall resolution than the processed second modality image 304); and 
an identification apparatus that identifies an object by use of the first image and the second image (¶73-75 palm detection module 402), 
wherein the identification apparatus includes 
an acquirer that acquires first identification data and second identification data, the first identification data being feature data representing a feature distributed on a surface of the object, the first identification data being acquired from the first image captured by the first imaging apparatus (¶73-75 raw image data 110 comprises one or more raw first modality images 112 obtained using light with a first polarization and one or more raw second modality images 114 obtained using light with a second polarization; palm detection module 402 may be configured to determine if a palm is present in an image of the raw image data 110.), the second identification data being feature data representing a feature distributed on a surface of the object, the second identification data being acquired from the second image captured by the second imaging apparatus (¶73-75 raw image data 110 comprises one or more raw first modality images 112 obtained using light with a first polarization and one or more raw second modality images 114 obtained using light with a second polarization; palm detection module 402 may be configured to determine if a palm is present in an image of the raw image data 110.), and 
a storage controller that causes the first identification data and the second identification data acquired by the acquirer to be stored in association with each other (¶41 an enrollment process may include acquiring and processing raw image data 110 of the hand 108 of the user 102. The sub-image feature data 126 may then be generated as described herein and used to generate the stored user feature data 130).
Kumar fails to specifically teach the object is installed with attachment piece where a unique random pattern is provided with, and wherein the attachment piece: is configured with a three-dimensional structure whose surface defines the unique random pattern; or is configured with glittering materials mixed into a base material having optical transparency, the glittering materials are disposed randomly to provide a surface of the attachment piece with the unique random pattern; or is configured with paper fibers with irregularities to form the unique random pattern.
Ohta teaches the object is installed with attachment piece where a unique random pattern is provided with (¶40 random patterns (in the embodiments, the pattern is referred to as "micro-pattern") of plant fiber on a surface of a paper), and wherein the attachment piece: is configured with a three-dimensional structure whose surface defines the unique random pattern; or is configured with glittering materials mixed into a base material having optical transparency, the glittering materials are disposed randomly to provide a surface of the attachment piece with the unique random pattern; or is configured with paper fibers with irregularities to form the unique random pattern (¶40 The micro-pattern detecting unit 332 controls a micro-pattern detector that is included in the multifunction machine 30 and that detects concavities and convexities of the random patterns (in the embodiments, the pattern is referred to as "micro-pattern") of plant fiber on a surface of a paper so that the detector detects the "micro-pattern" of the paper of the paper document when the paper document is read by the scanner).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of the object is installed with attachment piece where a unique random pattern is provided with, and wherein the attachment piece: is configured with a three-dimensional structure whose surface defines the unique random pattern; or is configured with glittering materials mixed into a base material having optical transparency, the glittering materials are disposed randomly to provide a surface of the attachment piece with the unique random pattern; or is configured with paper fibers with irregularities to form the unique random pattern from Ohta into the system as disclosed by Kumar. The motivation for doing this is to improve systems and methods for reading and tracking documents.

Regarding claim 2, Kumar discloses the identification system according to claim 1, wherein the acquirer acquires identification information indicative of the first identification data or indicative of the second identification data (¶73-75 raw image data 110 comprises one or more raw first modality images 112 obtained using light with a first polarization and one or more raw second modality images 114 obtained using light with a second polarization; palm detection module 402 may be configured to determine if a palm is present in an image of the raw image data 110.).

Regarding claim 6, Kumar discloses the identification system according to claim 1, further comprising a selector that is operated to make a selection, the selection being a selection of whether an identity of an object to be identified is to be determined based on a comparison between the first identification data acquired by the acquirer and first registration data, or an identity of an object to be identified is to be determined based on a comparison between the second identification data acquired by the acquirer and second registration data, the first registration data being pre-registered data acquired from an authentic object, the second registration data being pre-registered data acquired from an authentic object (¶73-75 raw image data 110 comprises one or more raw first modality images 112 obtained using light with a first polarization and one or more raw second modality images 114 obtained using light with a second polarization; palm detection module 402 may be configured to determine if a palm is present in an image of the raw image data 110; ¶139-140 a current signature 428 is determined based on one or more of at least a portion of the first set of feature vectors based on the processed image data 408 and at least a portion of the second set of feature vectors based on the processed image data 408; the first set of feature vectors and the second set of feature vectors may be provided as input to a convolutional neural network that has been previously trained to generate a current signature 428 comprising a unified embedding vector representative of the palm).

Regarding claim 7, Kumar discloses an identification system comprising: 
an obtaining unit that obtains first data or second data, the first data including a feature of a first image of an object to be identified, the second data including a feature of a second image, the second image being finer than the first image (¶35 first modality may utilize images in which the hand 108 is illuminated with light with having a first polarization and obtained by a camera with a polarizer passing light to the camera that also has the first polarization; ¶36 second modality may utilize images in which the hand 108 is illuminated with light with having a second polarization and obtained by the camera with the polarizer passing light to the camera with the first polarization; ¶70 ¶70 the processed first modality image 302 may have a greater overall resolution than the processed second modality image 304); and 
an output unit that, if an object to be identified is determined to be identical to an authentic object by using the first data or second data obtained by the obtaining unit and by using registration data previously acquired from the authentic object, outputs information that differs depending on whether the obtaining unit has obtained the first data or has obtained the second data (¶73-75 raw image data 110 comprises one or more raw first modality images 112 obtained using light with a first polarization and one or more raw second modality images 114 obtained using light with a second polarization; palm detection module 402 may be configured to determine if a palm is present in an image of the raw image data 110; ¶76  The image selection module 404 may process the raw images that have been determined to include a palm by the palm detection module 402. The image selection module 404 may be configured to determine which of the raw images that include a palm are suitable for further processing).
Kumar fails to specifically teach the object is installed with attachment piece where a unique random pattern is provided with, and wherein the attachment piece: is configured with a three-dimensional structure whose surface defines the unique random pattern; or is configured with glittering materials mixed into a base material having optical transparency, the glittering materials are disposed randomly to provide a surface of the attachment piece with the unique random pattern; or is configured with paper fibers with irregularities to form the unique random pattern.
Ohta teaches the object is installed with attachment piece where a unique random pattern is provided with (¶40 random patterns (in the embodiments, the pattern is referred to as "micro-pattern") of plant fiber on a surface of a paper), and wherein the attachment piece: is configured with a three-dimensional structure whose surface defines the unique random pattern; or is configured with glittering materials mixed into a base material having optical transparency, the glittering materials are disposed randomly to provide a surface of the attachment piece with the unique random pattern; or is configured with paper fibers with irregularities to form the unique random pattern (¶40 The micro-pattern detecting unit 332 controls a micro-pattern detector that is included in the multifunction machine 30 and that detects concavities and convexities of the random patterns (in the embodiments, the pattern is referred to as "micro-pattern") of plant fiber on a surface of a paper so that the detector detects the "micro-pattern" of the paper of the paper document when the paper document is read by the scanner).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of the object is installed with attachment piece where a unique random pattern is provided with, and wherein the attachment piece: is configured with a three-dimensional structure whose surface defines the unique random pattern; or is configured with glittering materials mixed into a base material having optical transparency, the glittering materials are disposed randomly to provide a surface of the attachment piece with the unique random pattern; or is configured with paper fibers with irregularities to form the unique random pattern from Ohta into the system as disclosed by Kumar. The motivation for doing this is to improve systems and methods for reading and tracking documents.

Regarding claim 8, Kumar discloses the identification system according to claim 7, wherein if the first data is used, the output unit outputs information indicative of identicalness but low accuracy (¶76 Images may be deemed suitable for further processing if they exhibit a specific orientation of the palm, exhibit a specific pose of the palm, exhibit overall brightness above a first threshold, exhibit overall blur that is below a second threshold, and so forth; therefore images that don’t satisfy the above criteria are deemed low accuracy).

Regarding claim 9, Kumar discloses the identification system according to claim 8, further comprising a receiving unit that receives an instruction, the instruction being an instruction as to whether to perform a determination using the first data or to perform a determination using the second data (¶73-75 raw image data 110 comprises one or more raw first modality images 112 obtained using light with a first polarization and one or more raw second modality images 114 obtained using light with a second polarization; palm detection module 402 may be configured to determine if a palm is present in an image of the raw image data 110; ¶215 Embodiments may be provided as a software program or computer program product including a non-transitory computer-readable storage medium having stored thereon instructions (in compressed or uncompressed form) that may be used to program a computer (or other electronic device) to perform processes or methods described herein).

Regarding claim 10, Kumar discloses an identification apparatus comprising: 
an acquirer that acquires first identification data from a first image (¶35 first modality may utilize images in which the hand 108 is illuminated with light with having a first polarization and obtained by a camera with a polarizer passing light to the camera that also has the first polarization), and acquires second identification from a second image finer than the first image (¶35 first modality may utilize images in which the hand 108 is illuminated with light with having a first polarization and obtained by a camera with a polarizer passing light to the camera that also has the first polarization; ¶36 second modality may utilize images in which the hand 108 is illuminated with light with having a second polarization and obtained by the camera with the polarizer passing light to the camera with the first polarization), the first image being captured by a first imaging apparatus, which comprises a first camera, and including an object to be identified, the first identification data being feature data representing a feature distributed on a surface of the object (¶73-75 raw image data 110 comprises one or more raw first modality images 112 obtained using light with a first polarization and one or more raw second modality images 114 obtained using light with a second polarization; palm detection module 402 may be configured to determine if a palm is present in an image of the raw image data 110.), the second image being captured by a second imaging apparatus, which comprises a second camera, and including the object to be identified, the second identification data being feature data representing a feature distributed on a surface of the object (¶73-75 raw image data 110 comprises one or more raw first modality images 112 obtained using light with a first polarization and one or more raw second modality images 114 obtained using light with a second polarization; palm detection module 402 may be configured to determine if a palm is present in an image of the raw image data 110.); and
a storage controller that causes the first identification data and the second identification data acquired by the acquirer to be stored in association with each other (¶41 an enrollment process may include acquiring and processing raw image data 110 of the hand 108 of the user 102. The sub-image feature data 126 may then be generated as described herein and used to generate the stored user feature data 130).
Kumar fails to specifically teach the object is installed with attachment piece where a unique random pattern is provided with, and wherein the attachment piece: is configured with a three-dimensional structure whose surface defines the unique random pattern; or is configured with glittering materials mixed into a base material having optical transparency, the glittering materials are disposed randomly to provide a surface of the attachment piece with the unique random pattern; or is configured with paper fibers with irregularities to form the unique random pattern.
Ohta teaches the object is installed with attachment piece where a unique random pattern is provided with (¶40 random patterns (in the embodiments, the pattern is referred to as "micro-pattern") of plant fiber on a surface of a paper), and wherein the attachment piece: is configured with a three-dimensional structure whose surface defines the unique random pattern; or is configured with glittering materials mixed into a base material having optical transparency, the glittering materials are disposed randomly to provide a surface of the attachment piece with the unique random pattern; or is configured with paper fibers with irregularities to form the unique random pattern (¶40 The micro-pattern detecting unit 332 controls a micro-pattern detector that is included in the multifunction machine 30 and that detects concavities and convexities of the random patterns (in the embodiments, the pattern is referred to as "micro-pattern") of plant fiber on a surface of a paper so that the detector detects the "micro-pattern" of the paper of the paper document when the paper document is read by the scanner).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of the object is installed with attachment piece where a unique random pattern is provided with, and wherein the attachment piece: is configured with a three-dimensional structure whose surface defines the unique random pattern; or is configured with glittering materials mixed into a base material having optical transparency, the glittering materials are disposed randomly to provide a surface of the attachment piece with the unique random pattern; or is configured with paper fibers with irregularities to form the unique random pattern from Ohta into the system as disclosed by Kumar. The motivation for doing this is to improve systems and methods for reading and tracking documents.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar and Ohta as applied to claim 2 above, and further in view of Chen et al (US 20190253607).
Regarding claim 3, Kumar and Ohta discloses the identification system according to claim 2, but fails to teach wherein if an accessory used to change fineness is attached to the first imaging apparatus, the acquirer acquires identification information indicative of the second identification data.
Chen teaches wherein if an accessory used to change fineness is attached to the first imaging apparatus (¶37-38 n performing fine adjustments 208, the device 100 may move the camera lens less than for coarse adjustments 206 to prevent sizably overshooting focal length 202 (sizably passing the vertex of the contrast curve), the acquirer acquires identification information indicative of the second identification data (¶39 an object or face may change position or depth while the ROI is fixed; ¶61 the device 100 may identify a face in the image frame and determine a ROI for the identified face).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein if an accessory used to change fineness is attached to the first imaging apparatus, the acquirer acquires identification information indicative of the second identification data from Chen into the method as disclosed by Kumar and Ohta. The motivation for doing this is to improve focusing of the imaging device for capturing digital images.

Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar and Ohta as applied to claim 1 above, and further in view of Kogawara (US 20180211372).
Regarding claim 4, Kumar and Ohta discloses the identification system according to claim 1, but fails to teach a determiner that determines an identity of an object to be identified, the identity being determined by comparing the first identification data not with second registration data but with first registration data and by comparing the second identification data not with the first registration data but with the second registration data, the first registration data being previously acquired by the first imaging apparatus, the second registration data being previously acquired by the second imaging apparatus.
Kogawara teaches a determiner that determines an identity of an object to be identified, the identity being determined by comparing the first identification data not with second registration data but with first registration data and by comparing the second identification data not with the first registration data but with the second registration data (¶94 the inspector 154 compares the reference image associated with the direction of the workpiece W shown in the first input image (first direction) with the first input image. Similarly, the inspector 154 compares the reference image associated with the direction of the workpiece W shown in the second input image (second direction) with the second input image) , the first registration data being previously acquired by the first imaging apparatus, the second registration data being previously acquired by the second imaging apparatus (¶91 The reference image information 135 includes a plurality of reference images obtained by capturing in advance an object of a type identical to the object to be inspected. Each reference image is associated with a direction of the object shown in the reference image. The reference image information 135 is prepared in advance before the inspection process is executed. For example, the reference image information 135 is stored in advance in the secondary storage device 108 of the controller 100).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of a determiner that determines an identity of an object to be identified, the identity being determined by comparing the first identification data not with second registration data but with first registration data and by comparing the second identification data not with the first registration data but with the second registration data, the first registration data being previously acquired by the first imaging apparatus, the second registration data being previously acquired by the second imaging apparatus from Kogawara into the method as disclosed by Kumar and Ohta. The motivation for doing this is to improve methods for inspecting objects.

Regarding claim 5, the combination of Kumar, Ohta and Kogawara  discloses the identification system according to claim 4, wherein the determiner calculates a first correlation and a second correlation, and if the first correlation and the second correlation both satisfy a predetermined criterion, the determiner identifies that an object to be identified is identical to an object from which the first registration data and the second registration data have been acquired, the first correlation representing a correlation between the first registration data and the first identification data, the second correlation representing a correlation between the second registration data and the second identification data (Kogawara  ¶93-95 The inspector 154 then employs the maximum value of the similarity group as a similarity degree between the reference image 135A and the input image 33B. The similarity degree is represented, for example, by a correlated value between image information about the reference image 135A (for example, pixel value), and image information about the input image 33B (for example, pixel value). When the calculated similarity degree exceeds a value determined in advance, the inspector 154 determines that the external appearance of the workpiece W is normal. On the other hand, when the calculated similarity degree is equal to or less than the value determined in advance, the inspector 154 determines that the external appearance of the workpiece W is abnormal.).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of a wherein the determiner calculates a first correlation and a second correlation, and if the first correlation and the second correlation both satisfy a predetermined criterion, the determiner identifies that an object to be identified is identical to an object from which the first registration data and the second registration data have been acquired, the first correlation representing a correlation between the first registration data and the first identification data, the second correlation representing a correlation between the second registration data and the second identification data from Kogawara into the method as disclosed by Kumar and Ohta. The motivation for doing this is to improve methods for inspecting objects.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648. The examiner can normally be reached Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN KY/Primary Examiner, Art Unit 2669